Citation Nr: 9903416	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of fracture, 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for residuals of a 
fractured right knee, finding the claim not well grounded.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
entitlement to service connection for residuals of fracture, 
right knee, is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for residuals of fracture, 
right knee; therefore, there is no statutory duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a fractured right knee.  
Specifically, he asserts that he broke his right leg while 
playing in a football game at Fort Dix, New Jersey in 
November 1942, which required hospitalization and a full leg 
cast.  Overall, he believes that his claim should be granted.

The veteran's service medical records are not of record.  
Searches by the RO for such records were undertaken in May 
1996 and July 1996, at which time the National Personnel 
Records Center (NPRC) concluded that the veteran's service 
medical records were presumed burned at the fire at its 
facility in St. Louis.

It is noteworthy that the NPRC did indicate that searches of 
sick reports and morning reports associated with the 
veteran's service unit during the time from November 1942 to 
January 1943 were negative.

Service personnel records show that the veteran was 
discharged from service in September 1945.  No medical 
records are in the claims file from 1945 to 1992, a period of 
approximately 47 years.  In his April 1996 Application for 
Compensation or Pension, VA Form 21-526, the veteran 
indicated no treatment for any right knee problems during 
this time period.

VA outpatient records are dated May 1992 to October 1993.  
They indicate that the veteran had complaints of right leg 
pain.  They reflect, as medical history provided by the 
veteran, that he fractured his right knee in 1942.  The 
records show a diagnosis of osteoarthritis and degenerative 
joint disease of the right knee.

No other medical evidence is of record.  In a May 1997 
Statement in Support of Claim, VA Form 21-4138, the veteran 
indicated that he had no further medical evidence to submit.

Two lay statements, apparently by fellow servicemen, are of 
record.  The statement dated in December 1996 indicates that 
the veteran was hospitalized in November 1942.  Another 
statement dated in January 1997, notes that the veteran was a 
patient in the medical ward at Fort Dix from December 1942 to 
April or May 1943, due to an injury to his right leg which 
required a full hip-to-ankle cast. 

III.  Analysis

As stated above, in order to have a well-grounded claim, the 
claims file first must contain some medical evidence of a 
current disability.  Caluza, 7 Vet. App. at 506.  In this 
case, the medical evidence shows that the veteran currently 
has degenerative joint disease or osteoarthritis of the right 
knee.  While not specifically diagnosed as a fracture 
residual, the Board nevertheless finds that this evidence 
satisfies the first element of a well-grounded claim.

The second prong of a well-grounded claim is whether the 
record contains any evidence of an injury or disease in 
service related to the right knee.  Caluza, 7 Vet. App. at 
506; 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. §  3.303, 
3.306(a)  (1998).  In this case, the Board finds no medical 
evidence indicating that the veteran incurred a right knee 
fracture during service.  Service medical records are not 
available and a search of sick and morning reports was 
negative.  The veteran has claimed that he suffered a broken 
right knee while playing football at Fort Dix, New Jersey, in 
November 1942.  He has buttressed his contentions with lay 
statements from fellow servicepersons.  These statements are 
presumed credible for purposes of a well-grounded claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).  However, neither the veteran 
nor his fellow servicepersons are competent to render medical 
opinions because none have shown that they have the medical 
expertise to do so.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, from their statements, the Board may presume 
that the veteran incurred an injury to his right knee in 
service while playing football and that he was placed in a 
cast as a result.  The Board may not presume that the veteran 
fractured his right knee.  In any event, the Board finds that 
the second element of a well-grounded claim is satisfied, 
i.e. that of an inservice injury.

The third element of a well-grounded claim is competent 
evidence that the veteran's current degenerative joint 
disease of the right knee was caused or is related to an 
inservice football injury.  This evidence provides the 
"nexus" to link the veteran's current disability to his 
service.  In this case, however, the Board finds no such 
evidence.  The VA medical records only indicate that the 
veteran currently has osteoarthritis or degenerative joint 
disease of the right knee.  None of these records, and no 
other competent evidence, concludes that these current 
disorders are related to an inservice football injury.  Some 
of the records note, as medical history provided by the 
veteran, that he had an inservice injury, but that 
information is not nexus evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995)  ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit[ v. 
Brown, 5 Vet. App. 91 (1993)] requirement" as to 
determination of well-groundedness, "and a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  The veteran has alleged that his 
current right knee problems are related to a 1942 right knee 
injury; however, he is not competent to render a medical 
opinion as to the etiology of his current disability.  
Grottveit, 5 Vet. App. at 92-93; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Overall, the Board finds no evidence indicating that the 
veteran's degenerative joint disease or osteoarthritis, first 
diagnosed in 1992, was caused by an inservice football injury 
over 50 years prior or is otherwise related to service.  As a 
result, his claim is not well grounded.

In light of the above, the veteran's claim for service 
connection for residuals of right knee fracture is denied.

IV.  Conclusion

Overall, the Board is sympathetic to the veteran's current 
right knee problems; however, the Board cannot well-ground 
his claim and decide it on the merits without the existence 
of competent evidence suggesting that a current disability is 
related to service.  Under these circumstances, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
As a result, his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if 

	(CONTINUED ON NEXT PAGE)


submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for residuals 
of fracture, right knee, is denied as not well grounded.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

